Citation Nr: 1624831	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hallux valgus with bunion and callosities.

2.  Entitlement to service connection for a right hallux valgus with bunion and callosities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1958 to March 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that declined to reopen a previously denied claim for service connection for bilateral hallux valgus with bunions and callosities.

In August 2012, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing has been associated with the record.

During the hearing, the undersigned agreed to hold the record open for a period of 60 days to allow for the submission of additional evidence.  However, no further evidence was received.

In February 2013, the Board reopened the Veteran's claim and remanded the underlying matter of his entitlement to service connection for hallux valgus of each foot to the agency of original jurisdiction (AOJ) for additional development and adjudication on the merits.  After taking further action, the AOJ denied the claim(s) and returned the case to the Board.

In June 2015, the Veteran's representative waived the right to have the AOJ review additional evidence received at the Board in August 2013.  38 C.F.R. § 20.1304(c).

In July 2015, the Board granted a motion, filed by the Veteran's representative, to advance the Veteran's appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

In September 2015, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  In December 2015, the Board requested clarification of that opinion.  The Veteran and his representative were provided a copy of the opinion and subsequent clarification and allowed 60 days to submit additional evidence and/or argument.  The Veteran's representative filed a response in April 2016.

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claim(s).  The electronic files contain additional evidence, including a June 2015 brief from the Veteran's representative, which the Board has reviewed.


FINDINGS OF FACT

1.  When the Veteran was examined for service entry, he reported a history of surgery for a right hallux valgus and was found to have asymptomatic pes planus and a scar on the dorsum of his right foot; no findings with respect to a left hallux valgus were recorded.

2.  A left hallux valgus was first noted in service.

3.  The Veteran currently has a left hallux valgus that is etiologically related to that which was noted in service.

4.  The Veteran's pre-existing right hallux valgus did not undergo a chronic or permanent worsening during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for a left hallux valgus with bunion and callosities have been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for an award of service connection for a right hallux valgus with bunion and callosities have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matters herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or evidentiary development is required.

The Veteran seeks to establish service connection for bilateral hallux valgus with bunions and callosities.  He maintains that he was completely healthy and without disability at the time of his entry into the military; that he performed his duties during basic training at a high level; that he began having problems with his feet after about a year and a half of service, following rigorous training; that he was discharged as a result, without surgery; that the problems with his feet progressively worsened after service to the point that he was forced to have surgery; that he was thereafter forced to retire from civilian employment in 1996; and that he has continued to have difficulty with his feet to the present time.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to the filing of a claim for benefits based on that disability, the report of diagnosis is relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted."  38 C.F.R. § 3.304(b) (2015).

If a disorder noted at the time of a veteran's examination, acceptance, and enrollment into service undergoes a chronic or permanent increase in severity during service, it is presumed that the disability was aggravated by service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  This presumption can be rebutted only by clear and unmistakable evidence demonstrating that the increase was due to the natural progress of the condition. 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015). 

Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2015).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2015).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran's service records reflect that when he was examined for enlistment in August 1958, he reported a history of surgery for right hallux valgus along the lateral aspect of the first metatarsal.  On examination, he was found to have asymptomatic, second-degree pes planus that was not considered disabling (NCD), and a scar on the dorsum of his right foot.  No other abnormalities of the feet were identified.

On November 17, 1958-the day the Veteran entered service-he was re-examined and found to be physically qualified for enlistment and for all duty in the field and at sea.  A few days later, it was noted that re-examination revealed overlapping first and second toes on the right foot, which was not considered disabling.

In December 1959, the Veteran presented for treatment with complaints of right foot pain after walking long distances.  Objectively, it was noted that the first toe of the right foot overlapped the great toe.  The diagnostic assessment was hallux valgus.

On orthopedic consultation later that same month, it was noted that the Veteran had hallux valgus of the right foot that existed prior to enlistment (EPTE), for which he had undergone surgery at age 15.  The examiner indicated that the surgery had failed and that, at the present time, the Veteran's great toe was underlying his second toe and that he had pain on prolonged walking.

The examiner felt that this was a problem that existed prior to enlistment, and that the Veteran probably deserved a Board of Medical Survey if he was unable to perform his duties.  However, the Chief of the Orthopedic Department felt that surgery was warranted.  As such, his admission to the hospital was recommended.

The Veteran was admitted to the hospital in February 1960 with a diagnosis of hallux valgus, right great toe, cause unknown.  It was noted that his chief complaint was marked valgus angulation of the great toe underneath the second and third toes, causing difficulty in wearing shoes and marching.  It was also noted that history revealed that the Veteran had had hallux valgus deformities of his great toes since age 13; that surgery (evidently, some kind of tendon release) was performed when he was 14 years old; that the deformity had since recurred; and that he had the deformity when he first enlisted in service.

Examination in the hospital revealed bilateral hallux valgus deformities, moderate on the left and quite severe on the right.  It was noted that the right great toe laid at about 60 degrees to the transverse plane of the foot; that it was overlapped by the second toe; that the second toe had a contracture of its medial capsule, which also increased the deformity; that there was a well-healed scar on the lateral side of the first metatarsal at the first metaphalangeal (MP) joint, where the Veteran had his previous repair; and that, under the scar, the extensor hallucis longus could be felt to bow string across the joint.  There was a mild bunion on the medial side of the first metatarsal, and examination of both feet revealed considerable flattening of the longitudinal arch with heel valgus.  Calluses were also noted over the metatarsal heads, which were felt to be consistent with pes planus of longstanding duration.  X-rays of the feet revealed the hallux valgus deformity described in the physical.  There was little or no significant metatarsus primus varus.

Following examination, it was noted that the Veteran's diagnosis remained "HALLUX VALGUS (right great toe, cause unknown)."  It was the opinion of the orthopedic staff that the Veteran had bilateral hallux valgus, much worse on the right; that he did not meet the minimum standards for enlistment or induction; that he was unfit for further military service by reason of his physical disability; and that the disability was neither incurred in or aggravated by a period of military service.  A Board of Medical Survey recommended that he be discharged from service, and he was formally was discharged in March 1960.  No surgery was performed.

In November 1961, the Veteran underwent a U.S. Civil Service examination for purposes of employment with the U.S. Post Office.  He denied that he had any physical defects or disability, and was found to be acceptable for employment, with full capacity for heavy lifting, moderate carrying, walking for six hours, and standing for two hours.  No abnormalities of the feet were identified.

According to a November 1983 report from R. Pitts, D.P.M., the Veteran was first seen for examination and treatment by Dr. Pitts in May 1962.  The report reflects that the Veteran was a recently discharged serviceman complaining of chronic pain and swelling in both feet and ankles.

In April 1964, the Veteran filed a claim for VA compensation for what he described as a chronic foot condition.  He asserted that he suffered aggravation of a pre-existing condition around January 1960.  He indicated that he had not required treatment since service, and that, when his feet hurt, he took care of it himself.

When the Veteran was examined for VA compensation purposes in May 1964, it was noted that he had been discharged from service because of symptoms arising from abnormalities of the right foot that preceded service.  On examination of the right foot, he was found to have marked hallux valgus with a small associated bunion.  The right great toe was deviated about 45 degrees and was overlapped by the adjacent toe, and contractures and calluses were noted.  On examination of the left foot, he was also found to have hallux valgus and a bunion, less severe than the right foot, as well as hammertoe deformity of the second, third, and fourth toes, and calluses beneath the heads of the second and fifth metatarsals.  It was further noted that he had pes planus, bilaterally, with slight pronation.  The final diagnostic assessment was bilateral hallux valgus with bunion; bilateral plantar callosities; pes planus; and bilateral hammertoe deformity.

Subsequent private treatment records reflect continued problems with the Veteran's feet, including bilateral hallux valgus, mallet toe deformities, and hammertoes, with surgery on the right foot in 1984, 1991, and 1992.  Records from the U.S. Department of Labor reflect the Veteran's assertion that he had onset of bilateral foot pain in 1963, and that his foot pain was aggravated by his post-service employment with the U.S. Postal Service.

When the Veteran was examined for VA compensation purposes in July 2013, it was noted that he had bilateral hallux valgus.  The examiner opined that the Veteran had had bunions before service; that records from 1964 showed no aggravation beyond normal; and, therefore, that there was no evidence that the Veteran's pre-existing bunions or calluses were aggravated beyond normal progression.  However, in doing so, the examiner did not acknowledge or discuss the Veteran's competent statements with respect to foot symptoms before, during, and after service-and did not provide a fully articulated medical rationale for the opinions expressed-as the Board had requested in a February 2013 remand.

Due to the inadequacy of the VA examination, the Board requested an opinion from a VHA medical expert in September 2015, with a subsequent request for clarification in December 2015.  The expert was asked to indicate, among other things, whether it was at least as likely as not that the hallux valgus of the Veteran's right foot underwent a chronic or permanent increase in severity during service; whether it was clear and unmistakable that hallux valgus of the left foot existed prior to the Veteran's entry into service; and, if not, whether it was at least as likely as not that hallux valgus of the left foot had its onset in, or was otherwise related to, service, to specifically include the rigors of military training.

After reviewing the claims file, the expert (a physician and assistant professor of clinical orthopaedics, foot and ankle surgery) concluded that it was unlikely that the Veteran's pre-existing right hallux valgus underwent a chronic or permanent increase in severity during service.  The expert noted, in pertinent part, that although an increase in activity might temporarily increase symptoms of hallux valgus, the symptoms usually abate with resumption of normal activity; that the "true increase" in severity of the disease is "a very slow process over many[,] many years as the deformity progresses": and that it was not until years after service (in 1984) that the Veteran required surgery.  

With respect to the left hallux valgus, the expert concluded that it was "most likely" that that condition, or a propensity for it, pre-existed service as well.  However, it was not "clear and unmistakable" that the condition existed prior to service.

Following review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence supports the Veteran's claim for service connection for a left hallux valgus with bunion and callosities.  

Inasmuch as no findings with respect to a left hallux valgus were recorded at the time of the Veteran's examination, acceptance, and enrollment into service, he is entitled to the presumption of soundness with respect to that condition.  Further, although the VHA expert has opined that it is likely that a left hallux valgus, or a "propensity" for it, existed prior to service, the expert has also opined that it is not "clear and unmistakable" that the condition existed prior to service.  As such, the presumption of soundness is not rebutted.  Accordingly, and because left hallux valgus was first noted during service, has been described as chronic, and is shown to still exist, the Board is persuaded that criteria for establishing service connection have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.

However, the Board finds that the preponderance of the evidence is against the claim for service connection for a right hallux valgus with bunion and callosities.  As noted above, the VHA expert concluded that it was unlikely that the Veteran's pre-existing right hallux valgus underwent a chronic or permanent increase in severity during service.  There is no contrary medical opinion of record.  As such, the presumption of aggravation is not for application.

The Board notes that the Veteran has contended on his own behalf that his right hallux valgus was aggravated by service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that questions as to whether the increased symptomatology the Veteran experienced in service were indicative of an actual chronic or permanent worsening of the underlying condition to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his symptoms before, during, and after service, he cannot, as a layperson, provide competent medical evidence with regard to whether what he experienced during service represented an actual worsening of his condition.

In any event, the opinion from the VHA expert is predicated on a detailed review of the Veteran's history, as set out in his service records and in records of post-service examination and treatment, and contains clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  As such, the Board accords greater probative weight to the VHA expert's opinion than to the Veteran's lay statements.

For the foregoing reasons, it is the Board's conclusion that the criteria for service connection for a right hallux valgus with bunion and callosities have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left hallux valgus with bunion and callosities is granted.

Service connection for a right hallux valgus with bunion and callosities is denied.


____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


